DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 5A, 6A, 6B, 14A, 16A, 16B and 16C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant does not point out support in the original application for a planar loop having a concave/convex web.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horito (US 2016/0287020). Regarding claim 1, Horito discloses a whisk with an elongate profile defining a longitudinal axis and having a proximal end and a distal end, comprising a handle portion and a utility portion (see Fig. 13), wherein said utility portion includes a plurality of wire loops (see Fig. 13), wherein each said wire loop has an asymmetric profile and includes an upper elongate leg potion and a lower foot portion (see Fig. 13), and wherein each wire loop has a web member defining an outwardly facing convex surface and a concave surface opposite to the convex surface and spanning across a wire segment of said lower foot portion (see Fig. 13).  Regarding claim 2, said wire loops are non-overlaying with each other, and said lower foot portions are outwardly oriented and/or radially ending (see Fig. 13).   Regarding claim 3, said wire loops extend from a front end of said handle portion with a narrower width or diameter of said whisk and expand to the distal end with a largest width of the whisk, wherein the lower foot portions of said wire loops together define the larges width of said whisk, and wherein said lower foot portions are arranged at the farthest location from said handle portion (see Fig. 13).  Regarding claim 4, said longitudinal axis runs along said handle portion and said wire loops are of equal length with the distal end thereof defining a plane disposed perpendicularly to the longitudinal axis whereby said whisk can stand vertically on itself at the distal end (see [0056]), wherein said wire loops together generally resemble a symmetric of conical structure (see Fig. 13).   Regarding claim 6, each of said wire loops defines a structure with a three-dimensional profile (see Fig. 13).  Regarding claim 8, Horito discloses a whisk with an elongate profile defining a longitudinal axis and having a proximal end and a distal end, comprising a handle portion and a utility portion, wherein said utility portion includes a plurality of non-overlaying wire loops, and wherein each said wire loop includes an upper elongate leg portion and a lower foot portion (see Figs. 1-4, 12, 13, 15) and said wire loops are of equal length (see [0056]).  Regarding claim 9, each of said wire loops assumes an asymmetric profile and is provided a web member across a wire segment of said lower foot portion (see Fig. 13).   Regarding claim 10, said wire loops extend from a front end of said handle portion with a narrower width or diameter of said whisk and expand to the distal end with a largest width or diameter of said whisk, wherein said lower foot portions are arranged at the farthest location from said handle portion, and wherein said lower foot portions together define the largest width of said whisk (see Figs. 1-4, 12, 13, 15, 17).  Regarding claim 11, distal end of said wire loops define a plane disposed perpendicularly to the longitudinal axis whereby said whisk can stand vertically on itself at the distal end (see [0056]) and wherein said loops together generally resemble a conical structure (see Figs. 1-4, 12, 13, 15, 17).  Regarding claim 12, the web member resembles a spoon with opposite sides defining the respective convex surface and the concave surface (see Fig. 13).  Regarding claim 13, each of said wire loops defined a structure with a three-dimensional profile (see Figs. 1-4, 12, 13, 15). Regarding claim 14, each of said loops defines a structure with a non-three dimensional or planar profile (see Fig. 17).  Regarding claim 15, Horito discloses a whisk with an elongate profile defining a longitudinal axis and having a proximal end and a distal end, comprising a handle portion and a utility portion, wherein said utility portion includes a plurality of non-overlaying wire loops, each said wire loop includes an upper elongate leg portion extending from the front end of said handle portion and a lower foot portion, and each said wire loop is provided with a web member defining an outwardly facing convex surface and a concave surface opposite the convex surface and spanning across a wire segment of said lower foot portion (see Fig. 13).   Regarding claim 16, said wire loops extend from the front end of said handle portion with a narrower width or diameter of said whisk and expands to the distal end with a largest width of said whisk, said lower foot portions together define the largest width of the whisk (see Fig. 13), and said web member is made of polymeric material (see [0058]).  Regarding claim 17, said wire loops are of equal length with the distal end defining a plane disposed perpendicularly to the longitudinal axis whereby said whisk can stand vertically on the distal end (see [0056]) and wherein said wire loops together generally resemble a conical structure (see Fig. 13).  Regarding claim 19, each of said wire loops defines a structure with a 3-dimensional profile (see Fig. 13).  
Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overthun (US 2006/0050606).  Regarding claim 8, Overthun discloses a whisk with an elongate profile defining a longitudinal axis and having a proximal end and a distal end, comprising a handle portion (202) and a utility portion (204), wherein said utility portion includes a plurality of non-overlaying wire loops (206), and wherein each said wire loop includes an upper elongate leg portion and a lower foot portion and said wire loops are of equal length (see Figs. 2 and 4).  Regarding claim 13, each of said wire loops defines a structure with a three-dimensional profile (see Figs. 2 and 4).  
Claims 1-4, 6-13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reay (US 8,313,228). Regarding claim 1, Reay discloses a whisk with an elongate profile defining a longitudinal axis and having a proximal end and a distal end, comprising a handle portion (112) and a utility portion, wherein said utility portion includes a plurality of wire loops (114), wherein each said wire loop has an asymmetric profile and includes an upper elongate leg potion and a lower foot portion (130), and wherein each wire loop has a web member defining an outwardly facing convex surface and a concave surface opposite to the convex surface and spanning across a wire segment of said lower foot portion (see Fig. 8).  Regarding claim 2, said wire loops are non-overlaying with each other, and said lower foot portions are outwardly oriented and/or radially ending (see Figs. 5-8).   Regarding claim 3, said wire loops extend from a front end of said handle portion with a narrower width or diameter of said whisk and expand to the distal end with a largest width of the whisk, wherein the lower foot portions of said wire loops together define the larges width of said whisk, and wherein said lower foot portions are arranged at the farthest location from said handle portion (see Figs. 5-8).   Regarding claim 4, said longitudinal axis runs along said handle portion and said wire loops are of equal length with the distal end thereof defining a plane disposed perpendicularly to the longitudinal axis whereby said whisk can stand vertically on itself at the distal end, wherein said wire loops together generally resemble a symmetric of conical structure (see Figs. 5-8). Regarding claim 6, each of said wire loops defines a structure with a three-dimensional profile (see Figs. 5-8).  Regarding claim 7, a surface area increasing member having a jacket for increasing width or diameter of the wire segment and the web for increasing an additional whisking surface area, the web member being thinner than the wire segment, is disclosed (see Fig. 8).   Regarding claim 8, Reay discloses a whisk with an elongate profile defining a longitudinal axis and having a proximal end and a distal end, comprising a handle portion (12 or 112) and a utility portion, wherein said utility portion includes a plurality of non-overlaying wire loops (14 or 114), and wherein each said wire loop includes an upper elongate leg portion and a lower foot portion and said wire loops are of equal length (see Figs. 1-8). Regarding claim 9, each of said wire loops assumes an asymmetric profile and is provided a web member across a wire segment of said lower foot portion (see Figs. 5-8).   Regarding claim 10, said wire loops extend from a front end of said handle portion with a narrower width or diameter of said whisk and expand to the distal end with a largest width or diameter of said whisk, wherein said lower foot portions are arranged at the farthest location from said handle portion, and wherein said lower foot portions together define the largest width of said whisk (see Fig. 6).    Regarding claim 11, distal end of said wire loops define a plane disposed perpendicularly to the longitudinal axis whereby said whisk can stand vertically on itself at the distal end and wherein said loops together generally resemble a conical structure (see Figs. 5-8).  Regarding claim 12, the web member resembles a spoon with opposite sides defining the respective convex surface and the concave surface (see Fig. 8).  Regarding claim 13, each of said wire loops defines a structure with a three-dimensional profile (see Figs. 1-8).  Regarding claim 15, Reay discloses a whisk with an elongate profile defining a longitudinal axis and having a proximal end and a distal end, comprising a handle portion and a utility portion, wherein said utility portion includes a plurality of non-overlaying wire loops, each said wire loop includes an upper elongate leg portion extending from the front end of said handle portion and a lower foot portion, and each said wire loop is provided with a web member defining an outwardly facing convex surface and a concave surface opposite the convex surface and spanning across a wire segment of said lower foot portion (see Figs. 5-8).   Regarding claim 16, said wire loops extend from the front end of said handle portion with a narrower width or diameter of said whisk and expands to the distal end with a largest width of said whisk, said lower foot portions together define the largest width of the whisk (see Figs. 5-8), and said web member is made of polymeric material (see col. 7, line 7).  Regarding claim 17, said wire loops are of equal length with the distal end defining a plane disposed perpendicularly to the longitudinal axis whereby said whisk can stand vertically on the distal end and wherein said wire loops together generally resemble a conical structure (see Figs. 5-8).  Regarding claim 19, each of said wire loops defines a structure with a 3-dimensional profile (see Figs. 5-8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horito (US 2016/0287020) in view of Borner (US 6,264,356).  The whisk of Horito was discussed above.  The wire loops of Horito are not specially disclosed as ending in a plane oblique to the longitudinal axis due to non-equal length.  Borner teaches whisk wires of different length ending in a plane oblique to the longitudinal axis (see col. 1, lines 52-57).  It would have been obvious to one of ordinary skill in the art to have ended the wire loops of Horito in an oblique plane as taught by Borner to maximize mixing (see col. 1, lines 52-57).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horito (US 2016/0287020).  The whisk of Horito was discussed above with respect to claim 15.  In the relied upon embodiment of Fig. 13, the profile of the loops is three dimensional however, planar embodiments such as 7A, 7B and 8 are also disclosed.  It would have been obvious to one of ordinary skill in the art to have combined the teachings of embodiments presented together, especially considering the suggestion to modify in [0067].  
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reay (US 8,313,228) in view of Borner (US 6,264,356).  The whisk of Reay was discussed above.  The wire loops of Horito are not specially disclosed as ending in a plane oblique to the longitudinal axis due to non-equal length.  Borner teaches whisk wires of different length ending in a plane oblique to the longitudinal axis (see col. 1, lines 52-57).  It would have been obvious to one of ordinary skill in the art to have ended the wire loops of Reay in an oblique plane as taught by Borner to maximize mixing (see col. 1, lines 52-57).  
Response to Arguments
Applicant’s arguments are mostly moot due to the new grounds for rejection.  However, in Fig. 8 of Reay a portion a web member having a convex surface and opposite concave surface is disclosed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DAVID L. SORKIN
Examiner
Art Unit 1774


/DAVID L SORKIN/Primary Examiner, Art Unit 1774